DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 9/14/2020.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending.

Specification
3.	The disclosure is objected to because of the following informalities:  
The specification needs to be updated to include 10743873  
Appropriate correction is required.

35 U.S.C. 112, sixth paragraph
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 21, 28 and 35 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 21, 28 and 35 are rejected under 35 U.S.C. 102(a) as being anticipated by  Leimbach et al. (US 20140263564) hereinafter (“Leimbach”).
With regard to claim 21, Leimbach discloses a surgical stapling system, (1200 fig.34) comprising: an end effector (1300), comprising: a first jaw (1302); and a second jaw (1310) movable relative to the first jaw between an open position and a closed position; an articulation joint (1350), wherein the end effector is articulatable about the articulation joint; an articulation driver (10030) configured to articulate the end effector (1300) about the articulation joint (1350); a closure assembly (1752) configured to move the second jaw (1310) toward the closed position; a motor (1102) configured to drive the articulation driver (10030); a control circuit (1106) operably coupled to the motor (1102); and means (10070) for 
With regard to claim 28, Leimbach discloses a surgical stapling system (1200 fig.34), comprising: an end effector (1300) configurable between an open configuration and a closed configuration, wherein the end effector comprises: an anvil (1310) an elongate channel (1302); and a staple cartridge (1304) removably positioned in the elongate channel; an articulation joint (1350); an articulation bar (10050) configured to rotate the end effector about the articulation joint;3 307131003 v1Preliminary Amendment Dated September 14, 2020Attorney Docket No. END7418USCNT2/140292CON2a closure assembly (1752) configured to move the end effector toward the closed configuration; a motor (1102) configured to drive the articulation bar; a control circuit (1106) operably coupled to the motor; and means (10070) for preventing rotation of the end effector about the articulation joint absent the motor driving the articulation bar.
With regard to claim 35, Leimbach discloses a surgical stapling system (1200 fig.34), comprising: an end effector (1300), comprising: a first jaw (1302); and a second jaw (1310) rotatable relative to the first jaw between an open position and a clamped position; an articulation joint (1350); an articulation member (10050) configured to articulate the end effector about the articulation joint; a closure assembly (1752) configured to move the second jaw toward the clamped position; a motor (1102) configured to drive the articulation member; a control .  
Allowable Subject Matter
7.	Claims 22-27, 29-34 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 22, 29 and 36, Leimbach surgical stapling system   considered as a whole, lone or in combination, neither anticipates nor renders obvious, wherein the means for locking comprises: a tooth extending from the closure assembly; and a plurality of teeth extending from a locking region of the articulation driver, wherein the tooth of the closure assembly is configured to slidably engage the plurality of teeth of the articulation driver.  
With regard to claim 27 and 34, Leimbach surgical stapling system   considered as a whole, lone or in combination, neither anticipates nor renders obvious, wherein the surgical stapling system further comprises an idler gear, wherein the articulation driver comprises a gear rack meshingly engaged with the idler gear.  
Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12/8/2021